DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a response filed 12 April 2022, on an application filed 28 April 2020.
Claims 1, 2, 8, 15, 16 and 18 have been amended.
Claim 14 has been canceled.
Claims 1-13 and 15-20 are currently pending and have been examined.


Response to Amendments

The rejection of claims 1-13 and 15-20 under 35 USC 101 have been upheld. Please see below for further details.  
All rejections of claim 14 has been withdrawn in light of the cancellation of these claims.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-7 are drawn to a method for initiating an optimized prescription fill request of a medical prescription via a payment network by at least transmitting user information including a name of a patient to a payment gateway; effectuating communication between the computing device and a point-of-sale terminal; and transmitting, from the computing device, user information including a name of a patient to a payment gateway via the point-of-sale terminal, the payment gateway directing the optimized prescription fill request to a server in a payment network or in communication with the payment network; receiving, at the computing device, pricing options for the medical prescription from the L[a]] server; obtaining pharmacy information of at least one pharmacy that can fill the medical prescription; providing the pricing options via a user interface of the computing device; providing the pharmacy information of the at least one pharmacy via the user interface of the computing device; receiving a selection of a selected pharmacy of the at least one pharmacy and a payment indication; and transmitting, from the computing device, the selection of the selected pharmacy and the payment indication to the payment gateway via the point-of-sale terminal., which is within the four statutory categories (i.e., a process). Claims 8-13 are drawn to a server for initiating an optimized prescription fill request of a medical prescription via a payment network by at least transmitting user information including a name of a patient to a payment gateway; receive, from a payment gateway via a point-of-sale terminal, a request for an optimized prescription fill, wherein the request comprises user information, including a name of a patient, and a prescription for a medicine for the patient; obtain medication information at least including pricing information for the prescription for the medicine for the patient; transmit the medication information to a payment application with prescription feature; receive, from the payment gateway via the point-of-sale terminal, a selection of a selected pharmacy and a payment indication for the patient; and transmit an authorization of a dispensation of the medicine to the patient for the selected pharmacy along with the payment indication, which is within the four statutory categories (i.e. a machine). Claims 15-20 are drawn to a computer-readable medium for initiating an optimized prescription fill request of a medical prescription via a payment network by at least transmitting user information including a name of a patient to a payment gateway; effectuating communication between the computing device and a point-of-sale terminal; and transmitting, from the computing device, user information including a name of a patient to a payment gateway via the point-of-sale terminal, the payment gateway directing the optimized prescription fill request to a server in a payment network or in communication with the payment network; receiving, at the computing device, pricing options for the medical prescription from the L[a]] server; obtaining pharmacy information of at least one pharmacy that can fill the medical prescription; providing the pricing options via a user interface of the computing device; providing the pharmacy information of the at least one pharmacy via the user interface of the computing device; receiving a selection of a selected pharmacy of the at least one pharmacy and a payment indication; and transmitting, from the computing device, the selection of the selected pharmacy and the payment indication to the payment gateway via the point-of-sale terminal., which is within the four statutory categories (i.e., a manufacture).  

Apart from the use of generic technology (discussed further below), each of these limitations describes activities that would normally be performed by medical personnel when filling a prescription: users would provide corresponding information to the correct parties in order to fill a prescription. As stated in the Revised Guidance, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) are an example of organizing human activity, and in particular a fundamental economic practice. (Revised Guidance, 84 Fed. Reg. at 52). The interactions of filling a patient’s prescription falls under this description. In sum, the subject matter of the independent claims are a fundamental economic practice, which is one of the certain methods of organizing human activity identified in the Revised Guidance.

When viewed in part or as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception. This is because the additional elements, other than the abstract idea per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

This judicial exception is not integrated into a practical application. In particular, the claim only recites the noted various structural elements implemented in various steps, and one additional element – transmitting data to the payment gateway. The various structural elements processor (including computing device, network, gateway, user interface, processors, storage media, server, instructions, application and medium) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of analyzing, extracting, receiving and implementing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitation directed to transmitting data to the payment gateway generically adds insignificant extrasolution activity to the abstract idea. It does not integrate the mental process into a practical application.

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: Dependent claims merely further describe altering plans, storing data or receiving data input. Accordingly the dependent claims are directed to the same unapplied abstract idea, without significantly more.

Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being obvious over John et al. (U.S. PG-Pub 2012/0253829 A1), hereinafter John, further in view of Iyer (U.S. PG-Pub 2014/0039911 A1).

As per claims 1-3, 8, 10, 13 and 15, John discloses a method, a computer-readable storage medium encoded with instructions and a server supporting optimized prescription filling (John, Figs. 1-3.), comprising: 
1,8,15.	one or more processors; one or more storage media; and instructions stored on the one or more storage media that when executed by the one or more processors direct the server (John, Figs. 1-3.) to at least: 
receive, ... via a point-of-sale terminal, a request for an optimized prescription fill, wherein the request comprises user information, including a name of a patient, and a prescription for a medicine for the patient (John, Fig. 3 #302, 4 #405, and paragraph 104-142 where the patient or healthcare provider submit a prescription to the service provider computer. The Healthcare Provider Computer #202 would comprise the equivalent of a point-of-sale terminal.); 
obtain medication information at least including pricing information for the prescription for the medicine for the patient (System obtains various pricing information for the prescribed medication from multiple pharmacies, see Fig. 4 #450, paragraph 156.); 
transmit the medication information to a payment application with prescription feature (Medication information is sent to patient device #206, see paragraph 160; wherein patient device can be  smart phone running applications, see paragraphs 25, 84 and 87; and Fig. 14.); 
receive, ..., a selection of a selected pharmacy and a payment indication for the patient (User selection of pharmacy and associated pricing is received, see Fig. 4 #450 and paragraphs 75 and 165. Payment indication is received by the computer in at least the result of any financial processing that has been requested, see paragraphs 166-172.); and 
transmit an authorization of a dispensation of the medicine to the patient for the selected pharmacy along with the payment indication (Results of financial processing are submitted to the selected pharmacy, along with an one of multiple potential interpretations of an authorization of a dispensation of a medicine to the patient, including: 1. an adjudication response, which would comprise an authorization for payment of a dispensation of the medicine; 2. The payment authorization for the pharmacy to charge or debit a financial instrument for dispensation of the medicine; 3. The indication of whether a financial transaction request #334 was processed by a financial processing computer to cover the patient payment for the dispensation of the medicine, see paragraphs 168, 170-174. See also paragraphs 99 and 302.);
1, 15.	effectuating communication between the computing device and a point-of-sale terminal (John discloses plural computing devices in communication with a point-of-sale terminal, Healthcare Provider Computer #202, see Fig. 2.);
transmitting, from the computing device, user information including a name of a patient ... via the point-of-sale terminal, ... directing the optimized prescription fill request to a server ... (John, Fig. 3 #302, 4 #405, and paragraph 104-142.);
3, 10, 17. 	wherein the pricing options for the medical prescription comprises at least one medical prescription (Fig. 4 #450, paragraph 156.); and
13. 	wherein the user information and the prescription are received from a doctor computing system via a ... programming interface (John, Fig. 3 #302, 4 #405, and paragraph 104-142 where the patient or healthcare provider submit a prescription to the service provider computer.).

Although the Office notes that the present published Application describes a POS terminal as the payment gateway, see paragraphs [0023] and [0049], for purposes of expediting prosecution, the Office will locate a separate reference to disclose the payment gateway.

As shown above, John discloses authorization of a dispensation. John fails to explicitly disclose: 
communications with a payment gateway and a server in communications with a payment network;
an indication of prior approval or medical necessity;
pricing options for at least one brand and at least one generic medicine; and
an application programming interface.

Iyer teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide an indication of prior approval or medical necessity; pricing options for at least one brand and at least one generic medicine; and an application programming interface (Iyer, paragraphs 4, 49, 75, 95 and 101.) in order to result in a system wherein, “[b]ased on the identified treatments, health care providers, and costs, users select a preferred treatment and provider and reduce the cost of the treatment” (Iyer, Abstract.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the prescription cost comparison system of John to include preparing, by at least one of the one or more computing devices, a service bundle including at least one appropriate medical treatment for the patient, as taught by Iyer, in order to result in a prescription cost comparison system wherein, “[b]ased on the identified treatments, health care providers, and costs, users select a preferred treatment and provider and reduce the cost of the treatment” (Iyer, Abstract.). 

Mata teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide communication with a payment gateway and a server in communications with a payment network (Mata, Fig. 2.) in order to result in a system “for administering a financial account on behalf of a system member, where payments from the financial account are restricted to only eligible expenses” (Mata, paragraph 6.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the prescription cost comparison system of John/Mata to include providing  communication with a payment gateway and a server in communications with a payment network, as taught by Mata, in order to result in a prescription cost comparison system that includes abilities “for administering a financial account on behalf of a system member, where payments from the financial account are restricted to only eligible expenses” (Mata, paragraph 6.).

Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 2, 4-7, 9, 11, 12, 16 and 18-20, John/Iyer/Mata discloses claims 1, 8 and 15, discussed above. John/Iyer also discloses:
2, 16. 	wherein the user information transmitted from the computing device to the payment gateway via the point-of-sale terminal further comprises an identification of a policy of the patient with an insurance carrier of the patient (Prescription can include insurance carrier and policy information, see paragraphs 121 and 147. Mata discloses communications with a payment gateway, see Fig. 2.);
4, 18. 	receiving a selection of a pricing option; and transmitting the selection of the pricing option to the payment gateway via the point of sale terminal (User selects pricing option, and that information is forwarded to the financial processing computer #208, see paragraphs 165-172. A secondary embodiment of John discloses receipt of data via the point of sale terminal, see Fig. 3 #302, 4 #405, and paragraph 104-142.);
5, 19. 	wherein obtaining the pharmacy information comprises: receiving a geolocation of the computing device, wherein the at least one pharmacy is based on the geolocation of the computing device (System provides pharmacy options based on determination of location of patient device, see paragraphs 54.);
6. 	wherein the user information identifies a funding primary account number or a health savings account (User information identifies the user, which is associated with funding account or health savings account in the financial processing computer, see paragraphs 96, 104-142 and 169.);
7, 12, 20. 	wherein the payment indication comprises a prepayment indication for the prescription at the selected pharmacy, wherein the instructions further direct the server to: receive a transaction request with the prepayment indication and payment information for the prescription (Paragraph 166, presents patient preference “for any financial processing for any patient payable cost or amount to be performed or completed prior to the patient 115 arriving at a particular pharmacy 120a-n to pick up the requested drug or product.” See Figs. 3 and 4.);
9. 	wherein the user information further comprises an identification of a policy of the patient with an insurance carrier (Prescription can include insurance carrier and policy information, see paragraphs 121 and 147.), wherein the obtaining the medication information comprises transmitting a request via the insurance carrier for the medication information (Medication information request is processed through the virtual pharmacy module #205, which can be associated with an insurance company, see paragraph 81 and 156.); and
11. 	determine routing to the payment application with prescription feature in response to receiving the request for optimized prescription fill (System communicates with payment application via internet in response to fill request, see Figs. 3 and 4.).


Response to Arguments

Applicant’s arguments filed 12 April 2022	 concerning the rejection of all claims under 35 U.S.C. 101 and 103(a) have been fully considered but they are not persuasive.

With regard to the rejection of the claims under 35 USC 101, Applicant argues on pages 8-9 that:
At a minimum, Applicant respectfully submits that the claims integrate the purported abstract idea into a practical application or can be considered to recite unconventional features that amount to significantly more than organizing human activity. ... 

First, for context, as explained at paragraphs [0018]-[0020] of the Subject Application: 
[0018] Payment transaction networks can be used to optimize prescription filling. Aspects of the present disclosure use a payment application (e.g., a built-in wallet application for a smartphone, a card issuer's smartphone application, or a merchant application with payment capabilities) to connect to a payment gateway, e.g., via a point-of-sale (POS) terminal at a doctor's office. Thus, the application can leverage the payment transaction network to simplify a consumer's prescription-filling experiences. 
MCI-065-Response 1 9 Docket No. MCI-065 
Serial No. 16/860,728[0019] In one example implementation of the payment application, an issuer's banking application on a user's smartphone is used to improve the experience of a consumer (e.g., a patient or a patient-beneficiary) in filling a prescription for a medication or treatment. For example, the application can inform the consumer, in advance of going to a pharmacy, whether there is a generic available for the medication or treatment and what its cost will be. The application can route the prescription to a pharmacy other than the consumer's default in the doctor system, for example, on late night trips at an urgent care facility. 

[0020]The application additionally can provide functionality for the consumer to prepay for the medication or treatment or to pay on location at the pharmacy. Thus, the application can improve the consumer's experience at the pharmacy by enabling prepayment for the medication or treatment and permitting the consumer to "beat the line." In addition, the application can permit the consumer to avoid the shock of getting through the pharmacy line, only to find out that the medication or treatment is more expensive than expected. 

As can be seen from the above description, instead of initiating a transaction for an in- person payment as would be expected with an interaction with a point-of-sale device, the interaction between a payment application and a point-of-sale terminal initiates functionality for optimizing prescription filling. This unconventional approach is able to be used to streamline and otherwise improve the process of fulfilling a prescription. Accordingly, Applicant respectfully requests reconsideration and withdrawal of this rejection. 


The Office respectfully disagrees. Please see the statutory rejection of the claims above, where it is shown that the claims are directed to an abstract idea and do not contain significantly more than the abstract idea, and are therefore not statutory. As shown, the claims do not integrate the purported abstract idea into a practical application nor can be considered to recite unconventional features that amount to significantly more than organizing human activity. The claims and the entire specification support this position as they only generically describe the processing and use of a payment network. In fact, the present published Application describes a POS terminal as the payment gateway, see paragraphs [0023] and [0049]. As claimed, the indications of a payment gateway can be interpreted to just be any computer that processes data.

When viewed in part or as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception. This is because the additional elements, other than the abstract idea per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

This judicial exception is not integrated into a practical application. In particular, the claim only recites the noted various structural elements implemented in various steps, and one additional element – transmitting data to the payment gateway. The various structural elements processor (including computing device, network, gateway, user interface, processors, storage media, server, instructions, application and medium) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of analyzing, extracting, receiving and implementing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitation directed to transmitting data to the payment gateway generically adds insignificant extrasolution activity to the abstract idea. It does not integrate the mental process into a practical application.

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Applicant's arguments regarding the prior are rejection of the claims have been fully considered but are moot in view of the new ground(s) of rejection, specifically with reference to the new reference necessitated by amendment, Mata, as detailed above, or because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of John, Mata and Iyer, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Action (12 June 2022), and incorporated herein.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).


/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
16 May 2022